Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-13, non-elected without traverse. Accordingly, claims 1-13 have been cancelled, as follows:
 Claims 1-13 have been CANCELLED.
Examiner’s Reasons for Allowance
Claims 14 and 18-20 are allowed. 
Independent claim 14 is allowed because the prior art does not teach or suggest a coating composition comprising: a first monomer with a radiation curable group an alkoxylated bisphenol A diacrvlate compound; a bisphenol A epoxy diacrvlate compound; a phosphine oxide photoinitiator; an acylgermane photoinitiator; in combination with the other recited limitations in the claim. 
Claims 18-20 are allowable as dependent upon claim 14.
Prior art reference Fewkes et al. (2002/0102086; “Fewkes”) is the closest prior art of record in this application. However, Fewkes fails to disclose the acylgermane photoinitiator limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883